Citation Nr: 0609713	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-28 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to June 1968.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Los Angeles RO.

The issues on appeal are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.   


REMAND

In a July 2004 substantive appeal, the veteran requested a 
videoconference hearing.  However, in July 2005, he declined 
such hearing in favor of a Travel Board hearing. 

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & West Supp. 2005) (pertaining specifically to 
hearings before the Board).  Because the RO schedules Travel 
Board hearings, a remand, for this purpose, is required.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO.  The case 
should then be processed in accordance 
with established appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other 


appropriate action must be handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


